       Case 2:21-cv-02504-SVW-SK Document 54 Filed 08/31/21 Page 1 of 7 Page ID #:2271




              1 Rick Richmond (SBN 194962)
                rrichmond@larsonllp.com
              2 Matthew S. Manacek (SBN 312834)
                mmanacek@larsonllp.com
              3 Nathaniel S. Wright (SBN 325061)
                nwright@larsonllp.com
              4 Troy S. Tessem (SBN 329967)
                ttessem@larsonllp.com
              5 LARSON LLP
                555 South Flower Street, Suite 4400
              6 Los Angeles, California 90071
                Telephone: (213) 436-4888
              7 Facsimile:   (213) 623-2000
              8 Attorneys for Defendant
                THE CHURCH OF JESUS CHRIST OF
              9 LATTER-DAY SAINTS
              10
              11                          UNITED STATES DISTRICT COURT
              12         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
              13
              14 JAMES HUNTSMAN,                           Case No. 2:21-cv-02504 SVW (SK)
              15             Plaintiff,                    Assigned to the Hon. Stephen V. Wilson,
                                                           Ctrm. 10A
              16       vs.
                                                           DEFENDANT’S OPPOSITION TO
              17 CORPORATION OF THE                        PLAINTIFF’S MOTION TO
                 PRESIDENT OF THE CHURCH OF                STRIKE THE DECLARATION OF
              18 JESUS CHRIST OF LATTER-DAY                ROGER CLARKE
                 SAINTS; and Does 1-10,
              19                                           [Filed concurrently with Declaration of
                           Defendants.
              20                                           Rick Richmond]
              21                                           Trial Date:        None Set
              22
              23
              24
              25
              26
              27
              28

LOS ANGELES                  DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE THE
                                          DECLARATION BY ROGER CLARKE
       Case 2:21-cv-02504-SVW-SK Document 54 Filed 08/31/21 Page 2 of 7 Page ID #:2272




               1         Huntsman’s motion to strike the declaration of Roger Clarke is further proof
               2 that the financial records submitted by the Church compel the entry of summary
               3 judgment. The financial records destroy Huntsman’s fraud claim. They prove that
               4 the funding for City Creek came from earnings on reserves and from other
               5 commercial entities, rather than tithing, just as President Hinckley said. To survive
               6 summary judgment Huntsman needed to dig into the financial records and show
               7 they are wrong.
               8         But Huntsman did no such thing. He did not show that the financial records
               9 are inaccurate in any respect. He did not analyze the records in his opposition and,
              10 indeed, he refused even to discuss them. Instead, Huntsman complained that the
              11 covering declaration to the financial records was not good enough. The declarant
              12 has worked in the Church’s finance department for over fifteen years, going back to
              13 2003-04 when the City Creek project was announced by President Hinckley and
              14 sufficient earnings on reserves were set aside. (Rytting Decl., ¶ 1.) The declarant
              15 explained that he is “familiar with Church policies and practices relating to the
              16 management of funds and, in particular, with respect to the financing of the City
              17 Creek project.” (Id.) The declarant authenticated the financial records and provided
              18 a brief roadmap into them for the reader. (Id., ¶¶ 8, 11, 13, 18, 20, 21, 22, 23, 24.)
              19 The declarant’s authentication was appropriate and sufficient.
              20         Nevertheless, we provided a “belt-and-suspenders” authentication of the
              21 financial records with our reply brief in response to Huntsman’s complaint that the
              22 declarant did not know as much about Ensign Peak as a former employee named
              23 David Nielsen. This double-authentication was provided in the form of a
              24 declaration by Roger Clarke, who Nielsen identified as Ensign Peak’s president
              25 while Nielsen was employed there, to remove any criticism that the records were not
              26 sufficiently authenticated. (Nielsen Decl. ¶¶ 4, 9, 10.) Once again, however,
              27 Huntsman refused to address the financial records themselves, this time attacking
              28

LOS ANGELES                     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO STRIKE THE
                                             DECLARATION BY ROGER CLARKE
       Case 2:21-cv-02504-SVW-SK Document 54 Filed 08/31/21 Page 3 of 7 Page ID #:2273




               1 the second authenticating declaration as “new evidence” that could not be
               2 considered on reply.
               3        In the three-part argument section below, we explain why Huntsman’s motion
               4 to strike the Clarke declaration should be denied because: (i) there is no question the
               5 financial documents are accurate records about how City Creek was funded; (ii) the
               6 Clarke declaration authenticates the financial records for a second time and does not
               7 provide any “new evidence;” and (iii) even if the Clarke declaration provided “new
               8 evidence” about the authenticity of the financial records, the declaration can and
               9 should be accepted by the Court in its consideration of the Church’s summary
              10 judgment motion.
              11                                       ARGUMENT
              12        I.     THE FINANCIAL RECORDS ARE ACCURATE
              13        Huntsman’s refusal to look at the financial records cannot save him from
              14 summary judgment. All 120 pages of the records (except for the first three
              15 summary pages) are contemporaneous financial documents showing how earnings
              16 on reserves were used to fund the City Creek project. The records detail how the
              17 earnings on reserves were applied as the money was needed, with money left over
              18 when the City Creek project was completed. Huntsman has not shown that the
              19 records are inaccurate in any way and has not even tried to do so.
              20        Huntsman can hardly claim surprise that these documents play such an
              21 important role on summary judgment. Indeed, he is the one who recognized that a
              22 covering declaration from the Church was not critical, but the underlying documents
              23 would be. He is the one who asked to see these documents. Here is the exchange
              24 from the initial status conference:
              25        “THE COURT: So your position – is your position supportable on a
              26 summary judgment standard?
              27        “MR. RICHMOND: Absolutely, your Honor.
              28        …
                                                            2
LOS ANGELES            DEFENDANT’S RESPONSE TO EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED ISO
                                      DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
       Case 2:21-cv-02504-SVW-SK Document 54 Filed 08/31/21 Page 4 of 7 Page ID #:2274




               1        “THE COURT: Mr. Jonelis, do you have any objection to testing the waters
               2 with a summary judgment motion?
               3        “MR. JONELIS: No, your Honor. But the issue would be in order to do that,
               4 as Mr. Richman [sic] has correctly stated, the fundamental evidence that we would
               5 need to see is more than just the church’s representation that there is a corpus and
               6 then there is profits. We would need to see the documents that support it.
               7        “THE COURT: I assume that at least in that regard there will be supporting
               8 documents.
               9        “MR. RICHMOND: Correct, your Honor.”
              10        (Declaration of Rick Richmond, ¶3, Ex. A, Tr. at 9:10-12; 10:22-25, 11:1-7.)
              11        Having invited “the fundamental evidence” of “the documents that support”
              12 the Church’s position, Huntsman cannot now refuse to look at the documents in the
              13 hopes that the Court will not look at them either. Everyone knew at the outset of the
              14 case the financial documents would be the key. They are the key. Summary
              15 judgment should be granted because the financial records prove the truth of the
              16 statements on which Huntsman’s fraud claim relies.
              17        II.    THE CLARKE DECLARATION PROVIDES A SECOND
              18               AUTHENTICATION OF THE RECORDS, NOT “NEW
              19               EVIDENCE”
              20        Huntsman criticizes the initial authentication of the financial records as
              21 insufficient because Paul Rytting as the declarant supposedly lacked enough
              22 knowledge about the documents to provide a basic authentication. Rytting has
              23 worked in the Church’s finance department for over fifteen years, going back to
              24 2003-04 when the City Creek project was announced by President Hinckley and
              25 sufficient earnings on reserves were set aside. (Rytting Decl., ¶ 1) Rytting is
              26 “familiar with Church policies and practices relating to the management of funds
              27 and, in particular, with respect to the financing of the City Creek project.” Id. On
              28 that basis, Rytting authenticated the financial records and provided a brief roadmap
                                                            3
LOS ANGELES            DEFENDANT’S RESPONSE TO EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED ISO
                                      DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
       Case 2:21-cv-02504-SVW-SK Document 54 Filed 08/31/21 Page 5 of 7 Page ID #:2275




               1 into them for the reader. Id., para. 8, 11, 13, 18, 20, 21, 22, 23, 24. Rytting’s
               2 authentication was appropriate and sufficient, especially since it was Huntsman’s
               3 view that the financial documents themselves, not Rytting’s covering declaration,
               4 would be “the fundamental evidence” on summary judgment.
               5        While Huntsman’s criticism of Rytting’s authentication is not a ground on
               6 which to exclude the documents’ “fundamental evidence” from consideration under
               7 Rule 56, at best the criticism might be construed as a challenge to the sufficiency of
               8 the evidence offered. In response to that criticism, we provided the supplemental
               9 declaration of Roger Clarke, the very person Huntsman claims knows the facts.
              10 Contrary to Huntsman’s claim, the Clarke declaration does not establish any new
              11 material facts, but merely provides foundational facts about “Clarke’s role with
              12 Ensign Peak, Clarke’s knowledge of the policies and practices related to the
              13 management of funds, . . . information regarding the regular business practices of
              14 Ensign Peak, and Ensign Peak’s record-keeping policies.” (Huntsman Motion at 3,
              15 fn. 1.) In other words, the Clarke declaration merely responds to and shows that
              16 Huntsman’s authenticity criticism is unfounded. It does not provide any “new
              17 evidence” about how City Creek was funded. That evidence, about City Creek’s
              18 funding, is found in the documents themselves.
              19        III.   EVEN IF IT CONTAINED “NEW EVIDENCE,” THE CLARKE
              20               DECLARATION SHOULD BE CONSIDERED
              21        Huntsman claims “the Church has misused the judicial process by
              22 purposefully withholding the Clarke Declaration until (literally) the last minute,” as
              23 if the Church were sneaking in “new evidence” in some unfair way. (Huntsman
              24 Motion at 3:19-20). But there was nothing improper about submitting the
              25 supplemental Clarke declaration, because a party like the Church is permitted on
              26 reply to answer arguments raised in an opposition. E.g., El Pollo Loco, Inc. v.
              27 Hashim, 316 F.3d 1032, 1040 (9th Cir. 2003) (recognizing a court may entertain
              28 arguments and evidence raised for the first time in a reply brief when responding to
                                                           4
LOS ANGELES            DEFENDANT’S RESPONSE TO EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED ISO
                                      DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
       Case 2:21-cv-02504-SVW-SK Document 54 Filed 08/31/21 Page 6 of 7 Page ID #:2276




               1 contentions in an opposition); Provenz v. Miller, 102 F.3d 1478, 1483 (9th Cir.
               2 1996). Huntsman’s cases are in line with this precedent. Those cases largely
               3 counsel parties to submit the evidence to prove their case in their opening papers 1
               4 and suggest a court may decline to consider new evidence submitted in a reply
               5 where the other party did not have an opportunity to respond. 2
               6         That is not what happened here. The supplemental Clarke declaration is
               7 narrowly tailored to the criticism raised by Huntsman. Huntsman then had the
               8 opportunity and did respond to the Clarke declaration in his motion to strike. As a
               9 result, even if the Clarke declaration is said to have offered “new evidence” in the
              10 form of foundational facts in support of the authenticity of the financial records, that
              11 “new evidence” should be considered by the Court in its decision to grant summary
              12 judgment in the Church’s favor. See generally Fed. R. Civ. P. 56(e)(1) (“If a party
              13 fails to properly support an assertion of fact . . . the court may give an opportunity to
              14 properly support or address the fact.”).
              15
              16
              17
              18
                   1
                     Wallace v. Countrywide Home Loans, Inc., No. SACV 08-1463 AG MLGX, 2009
                   WL 4349534, at *7 (C.D. Cal. Nov. 23, 2009) (new evidence submitted for the first
              19   time in a reply may be ignored if the evidence should have been presented with the
              20   opening brief); S.E.C. v. Priv. Equity Mgmt. Grp., Inc., No. CV 09-2901 PSG (EX),
                   2009 WL 2488044, at *7 (C.D. Cal. Aug. 10, 2009) (declining to consider evidence
              21   offered in reply where it was necessary to establish plaintiff’s claim); California
              22   Expanded Metal Prod. Co. v. Klein, 426 F. Supp. 3d 730, 743 (W.D. Wash. 2019)
                   (declining to consider a supplemental declaration providing “specific factual
              23   allegations about the frequency of the alleged non-infringing uses and the identities
              24   of purchasers” on reply); Gutierrez v. 78th Jud. Dist. Ct., No. 1:07-CV-1268, 2009
                   WL 1507415, at *1 (W.D. Mich. May 29, 2009) (declining consider evidence where
              25   a party “deliberately, or more likely inadvertently, held back part of their case”).
              26
                   Provenz v. Miller, 102 F.3d at 1483 (9th Cir.1996) (a court may decline to consider
                   2

              27 new evidence on reply where the other party does not have an opportunity to
              28 respond).
                                                           5
LOS ANGELES             DEFENDANT’S RESPONSE TO EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED ISO
                                       DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
       Case 2:21-cv-02504-SVW-SK Document 54 Filed 08/31/21 Page 7 of 7 Page ID #:2277




              1 Dated: August 31, 2021            LARSON LLP
              2
              3                                   By: /s/ Rick Richmond
                                                       Rick Richmond
              4                                        Matthew S. Manacek
                                                       Nathaniel S. Wright
              5                                        Troy S. Tessem
                                                  Attorneys for Defendant
              6                                   THE CHURCH OF JESUS CHRIST OF
                                                  LATTER-DAY SAINTS
              7
              8
              9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                        6
LOS ANGELES          DEFENDANT’S RESPONSE TO EVIDENTIARY OBJECTIONS TO EVIDENCE SUBMITTED ISO
                                    DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
